DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Election/Restrictions
 Applicant’s election without traverse of claims 1 through 14 and 21 through 25 in the reply filed on 6/28/22 is acknowledged.
 Specification
The disclosure is objected to because of the following informalities: 
The specification recites “with a first concentrate level” and “with a second concentrate level” in paragraph 59.  The examiner suggests “with a first concentration level” and “with a second concentration level”.
Appropriate correction is required. 
Claim Objections
 Claim 5 is objected to because of the following informalities:  
Claim 5 recites “are for a compressive stress or a tensile stress” in line 2. The conjunction ”for” is extraneous.
  Appropriate correction is required.
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 11, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “argon, xenon or ion impurity” in lines 1 and 2, claim 11 recites “argon, xenon, or ion impurity” in line 1, and claim 24 recites “argon, xenon, or ion impurity” in lines 1 and 2.  In the present instance, claims 10, 11, and 24 recite the broad recitation “ion impurity”, and the claim also recites “argon, xenon” which is the narrower statement of the range/limitation.  Argon and xenon are particular species of ion that can be implanted into the layer while ion impurity is a broad genus that encompasses argon and xenon (see paragraph 59).
 Claims 9 and 23 recites “Si3N4, W, SiC, SiO2, a ceramic” in line 2.
 In the present instance, claims 9 and 23 recite the broad recitation “ceramic”, and the claim also recites “Si3N4, SiC, SiO2” which is the narrower statement of the range/limitation.  Si3N4, SiC, and SiO2 are particular species while ceramic is a broad genus that encompasses Si3N4, SiC, and SiO2 (a ceramic is a non-metalic nitride, carbide, or oxide).  Further, tungsten is a species of metal.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8, 13, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cheng (US 9437680).
 Regarding claim 1.
 Cheng teaches an apparatus of bonded wafers, comprising: a first wafer (116,116’) (fig 15); a second wafer (202) bonded to the first wafer (116,116’); and a stress compensation layer (210’,206) in contact with the first wafer (116,116’) or the second wafer (column 5 line 50-column 6 line 15), wherein: the first wafer (116’,116) has a first stress level at a first location (116’) of the first wafer, and a second stress level at a second location (116) of the first wafer (fig 15) (column 6 lines 1-5), where the second stress level is different from the first stress level; and the stress compensation layer includes a first material (210’) at a first location of the stress compensation layer overlapping with the first location of the first wafer, a second material at a second location of the stress compensation layer overlapping with the second location of the first wafer, the stress compensation layer induces a third stress level at the first location of the first wafer, and a fourth stress level at the second location of the first wafer, where the third stress level is different from the fourth stress level (column 3 lines 30-60) (fig 6), and the first material (fig 3) is different from the second material (fig 5) (column 4 lines 35-60)
Note, the reference figures are not oriented to the illustration page. 
Note that a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and related case law cited therein which make it clear that it is the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  As stated in Thorpe,
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington. 411 F2d 1345, 1348, 162 USPQ 145, 147, (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir 1935).
Note that Applicant bears the burden of proof in such cases as the above case law makes clear.

In the present case the stress level of the claimed invention is understood to be the sum of the stresses in the first wafer.
Regarding claim 4.
Note that a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and related case law cited therein which make it clear that it is the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  As stated in Thorpe,
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington. 411 F2d 1345, 1348, 162 USPQ 145, 147, (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir 1935).
Note that Applicant bears the burden of proof in such cases as the above case law makes clear.
Regarding claim 6.
Cheng teaches the stress compensation layer (210’,206) is in contact with an entire surface of the first wafer (116’,116) or the second wafer (fig 15).
Regarding claim 8.
Cheng teaches the stress compensation layer (210’,206) is in contact with a surface of only the first wafer (116’,116), and not in contact with the second wafer (202) (fig 15).
Regarding claim 13.
Cheng teaches the first material (210’) includes a high stress material, and the second material (206) includes a low stress material with a material stress constant lower than the first material .
 Regarding claim 14.
Cheng teaches the first wafer (116,116’) has a thickness different from a thickness of the second wafer (202) (fig 15). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 1, 2, 3, 4, 6, 8, 9, 10, 11, 12, 13, 14, 21, 23, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 11201057) in view of Matsumura (US 7067402)
Regarding claim 1.
Falk teaches an apparatus of bonded wafers, comprising: a first wafer (100) (fig 1f); and a stress compensation layer (112) in contact with the wafer (100), wherein: the first wafer (100) has a first stress level at a first location of the first wafer, and a second stress level at a second location of the first wafer (100) (column 4 lines 20-50), where the second stress level is different from the first stress level (fig 1c,3) (column 5 lines 5-50); and the stress compensation layer (112) includes a first material (implanted) at a first location of the stress compensation layer overlapping with the first location of the first wafer, a second material (not implanted) at a second location of the stress compensation layer overlapping with the second location of the first wafer, the stress compensation layer induces a third stress level at the first location of the first wafer, and a fourth stress level at the second location of the first wafer, where the third stress level is different from the fourth stress level, and the first material is different from the second material (fig 4a-4c) (column 7 lines 1-65). 
Falk does not teach that the substrate comprises a first wafer bonded to a second wafer.
Matsumura teaches a substrate comprising a first wafer (3) bonded to a second substrate (1) (fig 5) (column 6lines 30-65).
It would have been obvious to one of ordinary skill in the art for the substrate to comprise a first substrate bonded to a second substrate in order to form an SOI wafer that comprise an insulating layer that can improve the performance of the device (column 2 lines 5-15).
 Regarding claim 2.
Falk teaches the first wafer has a sum stress level of the first location equal to the first stress level and the third stress level, and a sum stress level of the second location equal to the second stress level and the fourth stress level, the sum stress level of the first location is substantially same as the sum stress level of the second location (fig 5c) (column 8 lines10-60).
Regarding claim 3.
Falk teaches the stress compensation layer is a first stress compensation layer (202), the apparatus further includes a second stress compensation layer (204) in contact with the first wafer or the second wafer (fig 4a) (column 6 lines 30-65); and
the first wafer has a sum stress level of the first location equal to the first stress level, the third stress level, and a fifth stress level induced by the second stress compensation layer at the first location of the first wafer, and a sum stress level of the second location equal to the second stress level, the fourth stress level, and a sixth stress level induced by the second stress compensation layer at the second location of the first wafer, and the sum stress level of the first location is substantially same as the sum stress level of the second location (fig 5c).
Regarding claim 4.
Matsumura teaches a substrate comprising a first wafer bonded to a second wafer (fig 5).
Note that a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and related case law cited therein which make it clear that it is the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  As stated in Thorpe,
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington. 411 F2d 1345, 1348, 162 USPQ 145, 147, (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir 1935).
Note that Applicant bears the burden of proof in such cases as the above case law makes clear.

Regarding claim 6.
Falk teaches the stress compensation layer (112) is in contact with an entire surface of the first wafer (100) (fig 1a-1f).
Regarding claim 8.
Falk teaches the stress compensation layer (112) is in contact with a surface of only the first wafer (100) (fig 1f)
Mitsuhama teaches a substrate comprising a first and second wafer having a surface (fig 4).
 Regarding claim 9.
Falk teaches the stress compensation layer comprises Si3N4 (column 4 lines 10-20), W, SiC, SiOz, a ceramic film, a polymer film, or a metal film, and the stress compensation layer has a thickness of around 100 nm to around 3000 nm (column 4 lines 25-40).
Regarding claim 10.
Falk teaches the first material includes argon, xenon, or ion impurity beneath a surface of the stress compensation layer (column 4 lines 30-60).
Regarding claim 11
Falk teaches the argon, xenon, or ion impurity has a concentration level of about 1*10^15 to 1*10^21/cm^2, and the concentration level varies with a depth to the surface of the stress compensation layer (column 6 lines 30-45).
  Regarding claim 12.
Falk teaches the stress compensation layer (112) further includes only the first material (implanted) at the first location of the stress compensation layer, and only the second material (not implanted) at the second location of the stress compensation layer (fig 4a-4c).
Regarding claim 13
 Falk teaches the first material includes a high stress material, and the second material includes a low stress material with a material stress constant lower than the first material.
Regarding claim 14.
Matsumura teaches the first wafer thickness (3) has a thickness different from a thickness of the second wafer (1) (fig 4)
 Regarding claim 21.
 Falk teaches a computing device, comprising: a first wafer (100); , wherein the first wafer includes a processor or a memory device (fig 3) (column 5 lines 25-50); and a stress compensation layer (112) in contact with the first wafer (fig 1a-f) (column 4 lines 20-60), wherein: the first wafer has a first stress level at a first location of the first wafer, and a second stress level at a second location of the first wafer, where the second stress level is different from the first stress level (fig 1c,3); and the stress compensation layer includes a first material at a first location of the stress compensation layer overlapping with the first location of the first wafer, a second  material at a second location of the stress compensation layer overlapping with the second location of the first wafer, the stress compensation layer induces a third stress level at the first location of the first wafer, and a fourth stress level at the second location of the first wafer (fig 4a-5c) (column 6 lines 30-65), the first wafer has a sum stress level of the first location equal to the first stress level and the third stress level (fig 5c), and a sum stress level of the second location equal to the second stress level and the fourth stress level, the sum stress level of the first location is substantially same as the sum stress level of the second location (column 8 lines 25-60).
Falk does not teach that the substrate comprises a first wafer bonded to a second wafer.
Matsumura teaches a substrate comprising a first wafer (3) bonded to a second substrate (1) (fig 5) (column 6lines 30-65).
It would have been obvious to one of ordinary skill in the art for the substrate to comprise a first substrate bonded to a second substrate in order to form an SOI wafer that comprise an insulating layer that can improve the performance of the device (column 2 lines 5-15).
Regarding claim 23
Falk teaches the stress compensation layer comprises Si3N4 (column 4 lines 10-20), W, SiC, SiOz, a ceramic film, a polymer film, or a metal film, and the stress compensation layer has a thickness of around 100 nm to around 3000 nm (column 4 lines 25-40).
Regarding claim 24.
Falk teaches the argon, xenon, or ion impurity has a concentration level of about 1*10^15 to 1*10^21/cm^2, and the concentration level varies with a depth to the surface of the stress compensation layer (column 6 lines 30-45).
Regarding claim 25. 
 Falk teaches the computing device includes a device selected from the group consisting of a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a display, a battery, a processor, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the memory device (column 1 lines 20-45).
Note any device can be moved.
  Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 11201057) in view of Matsumura (US 7067402) as applied to claim 1 and further in view of Moriceau (US 6756285).
Regarding claim 5.
Falk in view of Matsumura teaches elements of the claimed invention above.
Falk further teaches the first stress level, the second stress level, the third stress level, and fourth stress level are for a compressive stress or a tensile stress (column 4 lines 20-40).
Falk in view of Matsumura does not teach the stress level.
Moriceau teaches the stress adaption layer comprises 1 to 1000 MPa (column 11 lines 50-60).
It would have been obvious to one of ordinary skill in the art to for the stress compensation layer to comprise a stress of 1 to 1000 MPa in order for thestreses to be within a range that can be compensated (column 2 lines 15-25).
 Allowable Subject Matter
Claims 7 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach:
A stress compensation in contact with a first and a second wafer, the first wafer has a first stress level at a first location of the first wafer, and a second stress level at a second location of the first wafer, where the second stress level is different from the first stress level; and the stress compensation layer includes a first material at a first location of the stress compensation layer overlapping with the first location of the first wafer, a second material at a second location of the stress compensation layer overlapping with the second location of the first wafer, the stress compensation layer induces a third stress level at the first location of the first wafer, and a fourth stress level at the second location of the first wafer, where the third stress level is different from the fourth stress level, and the first material is different from the second material.
   A stress compensation in contact with a first and a second wafer, the first wafer has a first stress level at a first location of the first wafer, and a second stress level at a second location of the first wafer, where the second stress level is different from the first stress level; and the stress compensation layer includes a first material at a first location of the stress compensation layer overlapping with the first location of the first wafer, a second  material at a second location of the stress compensation layer overlapping with the second location of the first wafer, the stress compensation layer induces a third stress level at the first location of the first wafer, and a fourth stress level at the second location of the first wafer, the first wafer has a sum stress level of the first location equal to the first stress level and the third stress level, and a sum stress level of the second location equal to the second stress level and the fourth stress level, the sum stress level of the first location is substantially same as the sum stress level of the second location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817        

/BRADLEY SMITH/Primary Examiner, Art Unit 2817